Citation Nr: 0331718	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Puerto Rico 
the Commonwealth o f Puerto Rico


THE ISSUE

Entitlement to service connection for a lung disorder to 
include asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
was treated for a sinus or lung disorder 
to include asthmatic bronchitis by Carlos 
A. Acosta Anadon, M.D., Edificio Medico 
Hnas. Davila, Suite 207, Bayamon, PR 
00960; Dr. Raul B. Manes, Baldorioty Num. 
15, Coamo, PR 00640; Dr. Luis M. Irizarry 
Pabon, Torre San Cristobal, Suite 209, 
Anexo Hospital San Cristobal, Coto 
Laurel, PR 00780 during the period from 
March 1956 to the present.  He was also 
hospitalized at the Hospital San 
Cristobal in Ponce, Puerto Rico and at 
the Hospital San Jose, Parada Num. 19, 
Santurce, PR.  Make arrangements to 
obtain complete clinical records, both 
inpatient and outpatient, progress notes, 
and any X-ray, pulmonary function tests 
and imaging studies.

2.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan 
for any treatment for any sinus/lung 
disorder to include asthmatic bronchitis 
from March 1956 to the present.  Request 
inpatient and outpatient progress notes, 
hospitalization summaries, consults, and 
X-ray, pulmonary function tests and 
imaging studies.

4.  After completion of items above, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a respiratory examination to 
clarify the nature, time of onset, and 
etiology of any diagnosed lung disorder 
found.  All necessary studies and/or 
tests should be conducted.   The claims 
file must be made available to the 
examiner prior to examination, and the 
examiner should so indicate in the report 
that the claims file was reviewed.  The 
Board notes that the veteran was 
discharged from service in February 1956 
and indicated that when he served at Fort 
Lewis, Washington the office was heated 
by coal, which damaged his health.  In an 
April 2000 opinion, a private physician 
indicated that the veteran had chronic 
restrictive lung disease and had been 
treated for asthmatic bronchitis, which 
was related to service.  After reviewing 
the claims file, the examiner should 
expressly offer an opinion as to the most 
probable etiology and date of onset of 
any lung disorder found and whether it is 
at least as likely as not (50 percent or 
more probability) that the diagnosed 
disorder is etiologically related to the 
veteran's military service.  The examiner 
should clearly outline the rationale for 
any opinion expressed and all clinical 
findings should be reported in detail.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


